UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6483


TERRANCE GRIFFIN,

                    Plaintiff - Appellant,

             v.

CORRECTIONAL OFFICER CELLMAN; CORRECTIONAL OFFICER
EDGARTON; CORRECTIONAL OFFICER BORDEM; CORRECTIONAL
OFFICER BLAKELY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:17-cv-00152-MGL)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Terrance Griffin, Appellant Pro Se. Gordon Wade Cooper, BUYCK, SANDERS &
SIMMONS, LCC, Mt. Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrance Griffin appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Griffin v. Cellman, No. 0:17-cv-00152-MGL (D.S.C.

March 22, 2018).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2